Exhibit 10.2

Teradyne, Inc.

Deferral Plan for Non-Employee Directors

(Restated Effective January 1, 2005)

WHEREAS, Teradyne, Inc. (the “Company”) has established the Teradyne, Inc.
Deferral Plan for Non-Employee Directors, effective January 1, 2001, and amended
as of March 1, 2003, (the “Prior Plan”) which provides each Non-Employee
Director of the Company with an election to defer receipt of his or her
Compensation from the Company; and

WHEREAS, the Company wishes to amend and restate such Prior Plan to comply with
Section 409A with respect to Compensation deferred after December 31, 2004 and
expand the elections permitted under the Prior Plan.

NOW, THEREFORE, the Company hereby amends and restates the Prior Plan to read in
its entirety as set forth below, as so amended and restated (the “Plan”). The
Plan has been operated in compliance with Section 409A since January 1, 2005
with respect to amounts subject to Section 409A. This amendment and restatement
is intended to memorialize any changes in operation of the Plan as of that date
as required by Section 409A. All other changes are effective as otherwise
provided herein.

 

1. Eligibility.

Each person who is a Non-Employee Director on December 1, 2004 is eligible to
participate in the Plan for the Plan Year beginning January 1, 2005. All other
persons who are Non-Employee Directors on December 1 of any calendar year
beginning in or after December 1, 2005 are eligible to participate in the Plan
Year beginning the immediately following January 1. A Non-Employee Director who
is eligible to participate may become a Participant by making a deferral
election with respect to Compensation payable in the following Plan Year under
Section 2. Eligibility to participate in the Plan for any Non-Employee Director
automatically ends upon the termination of the individual’s status as a member
of the Board of Directors. If the Non-Employee Director becomes an Employee then
any deferral election for Compensation payable in the Plan Year in which such
employment commences shall remain in effect for the balance of the Plan Year but
no further deferral elections may be made under the Plan.

 

2. Participation.

A. Each Non-Employee Director who makes an election to defer the receipt of
Compensation for any Plan Year must complete a Deferral Election Form, no later
than the December 1 prior to the first day of the Plan Year with respect to
which it is intended to be effective and deliver such completed form to the
Company’s HR director or other designated Company Employee. A Deferral Election
Form may be modified or withdrawn by the Participant prior to December 1
preceding the Plan Year to which it relates. The last completed form delivered
to the HR director prior to or on December 1 and not withdrawn as of that date,
shall be considered the Deferral Election Form for the upcoming Plan Year and
shall be irrevocable after such December 1.

 

-1-



--------------------------------------------------------------------------------

B. Each Non-Employee Director who does not timely complete and deliver a
Deferral Election Form for any Plan Year shall not defer receipt of any
Compensation for such Plan Year and shall receive any and all Compensation to
which he or she is entitled during such Plan Year in accordance with the
Company’s customary practices.

 

3. Elections.

The Deferral Election Form for each Plan Year Deferral shall include the
following elections:

A. An election to defer all the cash Compensation or, effective for Plan Years
beginning January 1, 2007, all the Shares or both that are otherwise payable to
the Non-Employee Director in the next Plan Year.

B. An election of the manner in which the cash portion of the Plan Year Deferral
shall be allocated under the terms of Section 4(B)(1), as amended from time to
time.

C. An election as to whether the Plan Year Deferral is payable, on distribution,
in a lump sum or, effective for Plan Years beginning on or after January 1,
2007, such number of annual installments (up to a maximum of 15) as the
Non-Employee Director elects.

 

4. Accounting.

A. The Company or its designee shall establish an account for each Participant
for recordkeeping purposes only, including sufficient subaccounts to reflect all
of Participant’s elections in Section 3 for all such Participant’s Plan Year
Deferrals. The account and subaccounts are intended only for the purposes of
determining the amounts to be distributed to the Participant under the Plan.
Grandfathered Accounts shall be subject only to the terms of the Plan which were
in effect under the Prior Plan, unless the Board elects at any time, to make
them subject to the terms of the amended and restated Plan by a resolution to
that effect.

B. The account and subaccount shall be adjusted as follows:

1. Cash deferred by any Participant will be allocated, in accordance with the
Participant’s election, to either (a) a notional account, or (b) a Deferred
Stock Unit account (“DSU Account”).

a. Notional Account. Any amount which the Participant has allocated to a
notional account, shall be credited with earnings, quarterly, at the rate in
effect at the beginning of each Plan Year on 10 year Treasury Notes.

b. DSU Account. Any amount which the Participant has allocated to the DSU
Account will be converted into a number of Deferred Stock Units on the date the
cash amounts deferred would have been paid to the Participant. The number of
Deferred Stock Units credited to the Participant’s DSU Account with respect to
each cash deferral shall be determined by dividing the cash amount deferred by
the Fair Market Value of the Common Stock on such date. If any cash dividends
are subsequently declared with respect to the Common Stock then the cash that
would

 

-2-



--------------------------------------------------------------------------------

have been paid to the Participant as dividends if he or she had owned the number
of whole shares of Common Stock represented by the Deferred Stock Units shall,
on the date such dividend is paid, be credited to the notional account of the
Participant with respect to the Plan Year Deferral to which such Deferred Stock
Units relate and shall thereafter be credited with earnings as provided in
Section 4(B)(1)(a).

2. Any Shares deferred by the Participant shall be separately accounted for
under this Section 4(B)(2), in a subaccount of the DSU Account. The number of
Shares deferred shall also be converted into Deferred Stock Units, crediting the
Participant with one Deferred Stock Unit for each Share deferred. Any Shares
which are not vested at the time they are credited to the DSU Account shall be
continue to vest in accordance with the terms of the applicable agreement
evidencing the award of such Shares. Any cash dividends payable with respect to
the deferred Shares shall be treated as specified in Section 4(B)(1)(b) and
shall vest in accordance with the terms applicable to the Shares.

 

5. Voting and Dividend Rights in Deferred Stock Units.

No Participant shall be entitled to any voting rights or to receive (except as
provided in Section 4(B)) any dividends with respect to any amounts or Shares
treated as converted into Deferred Stock Units.

 

6. Distributions.

A. Generally. Distributions of each Plan Year Deferral shall be made as a lump
sum, or in installments, in accordance with the terms of the Deferral Election
Form the Participant has completed with respect to the Plan Year Deferral. A
Participant shall become entitled to distributions following his or her
separation from service as defined in Section 409A. Such distributions shall be
made or commence within 90 days after the date of the Participant’s separation
from service, subject to the provisions of Section 6(F). If distributions are to
be made in installments then each annual installment shall be made within 30
days before or after the anniversary of the first installment distribution,
except that if the first installment is delayed in accordance with Section 6(F),
then each successive annual installment will be made within 90 days day
following the anniversary of the Participant’s separation from service.

B. Lump Sum. Any distributions of a Plan Year Deferral to be made in a lump sum
shall consist of (i) cash, which is an amount equal to the aggregate balance in
the Participant’s notional account with respect to such Plan Year Deferral on
the distribution date, and (ii) that number of shares of Common Stock equal to
the aggregate number of vested Deferred Stock Units with respect to such Plan
Year Deferral in the Participant’s DSU Account on the distribution date. Any
unvested Deferred Stock Units shall be forfeited upon the Participant’s
termination of service as a member of the Board of Directors. The cash and the
shares of Common Stock may be distributed separately and at different times
within the 90 day payment period.

C. Installments. Each installment distribution of any Plan Year Deferral shall
consist of (i) such amount of cash as is determined by dividing the aggregate
balance in the Participant’s notional account with respect to such Plan Year
Deferral on the date of such installment

 

-3-



--------------------------------------------------------------------------------

distribution by the total number of remaining installment distributions elected
by the Participant in his or her Deferral Election Form with respect to such
Plan Year Deferral and (ii) that number of shares of Common Stock equal to the
aggregate number of vested Deferred Stock Units in the Participant’s DSU Account
with respect to such Plan Year Deferral on the date of such installment
distribution divided by the total number of remaining installment distributions
elected by the Participant in his or her Deferral Election Form with respect to
such Plan Year Deferral; provided that the number of shares of Common Stock
distributed may be rounded up or down to the nearest one share for ease of
administration.

D. Form of Distribution. Amounts allocated to the notional account shall be
distributed in cash and amounts allocated to DSU Account shall be distributed in
shares of Common Stock. Shares of Common Stock distributed under the Plan shall
be issued from either the 2006 Equity and Cash Compensation Incentive Plan of
the Company (the “2006 Compensation Plan”) with respect to any Shares deferred
subsequent to the adoption of the 2006 Compensation Plan by the Company’s
shareholders, or the Company’s 1997 Employee Stock Option Plan with respect to
any Shares deferred prior to the adoption of the 2006 Compensation Plan by the
Company’s shareholders. Distribution shall be made to the Participant, or if the
Participant has died to the Participant’s Beneficiary. The Company may
distribute the value of any fractional Deferred Stock Unit in cash, based on the
Fair Market Value on the date any shares of Common Stock are distributed.

E. Death. If the Participant dies prior to the total distribution of his or her
account then the vested balance that is undistributed at the time of the
Participant’s death, notwithstanding any prior election by the Participant for
installment distributions, shall be distributed to the Participant’s
Beneficiary, in a lump sum, within 90 days following the Participant’s death.

F. Specified Employee. If at the time of separation from service the Participant
is considered a specified employee as defined in Section 409A then,
notwithstanding the foregoing, the distribution of his or her account shall not
be made, or commence, until six months and one day after such separation from
service, but installments shall thereafter be distributed as if the initial
installment had been made on the date of separation.

G. Special 2008 Election. Notwithstanding the foregoing terms of the Plan, in
accordance with the transition provisions of IRS Notice 2007-86, the
Participants who have previously made a proper election to defer Compensation
for 2005, 2006, 2007 and 2008 may designate, in such manner as the HR director
determines, prior to December 31, 2008, whether such Plan Year Deferrals shall
be distributed in a lump sum or in installments, and if in installments, the
number of such installments.

 

7. Amendments and Termination.

The Board of Directors may amend or terminate the Plan at any time, which may
include, without limitation, action to prohibit any future deferral under the
Plan; provided that no such action shall decrease the value of the Participant’s
account with respect to Deferral Elections made prior to such termination or
amendment and such amendment or termination shall be consistent with
Section 409A.

 

-4-



--------------------------------------------------------------------------------

8. Definitions.

As used in the Plan, the following terms shall have the following meanings:

A. “Beneficiary” means the person designated or determined under Section 10(C).

B. “Board of Directors” means the Board of Directors of the Company.

C. “Committee” means the Compensation Committee, or any successor to such
Compensation Committee, or any other Committee of the Board of Directors
authorized by the Board of Directors to administer the Plan.

D. “Common Stock” means the common stock, $0.125 par value per share, of the
Company.

E. “Compensation” means any meetings fees, retainer or other amounts (except for
reimbursed expenses), whether in cash or, effective January 1, 2007, in Shares,
payable to the Non-Employee Director for services as such Non-Employee Director.

F. “Deferral Election Form” means the document or other communication by which
the HR Director has Non-Employee Directors elect to defer receipt of
Compensation under the Plan.

G. “Deferred Stock Units”, which are expressed as a number in the DSU account of
a Participant refer to the number of shares of Common Stock that a Participant
will become entitled to receive upon distribution of his or her Plan Year
Deferrals in accordance with Section 6.

H. “Employee” means a common law employee of Teradyne, Inc. or any of its
subsidiaries.

I. “Fair Market Value” of the Common Stock means, prior to June 1, 2006, the
opening price for the date it is being determined, as officially quoted by the
New York Stock Exchange. Effective June 1, 2006, Fair Market Value shall have
the meaning set forth in the 2006 Compensation Plan.

J. “Grandfathered Accounts” mean those accounts for Participants which were
established with respect to deferrals prior to December 31, 2004 which had not
been distributed on such date.

K. “Non-Employee Director” means any person who is (i) a member of the Board of
Directors but who is not an Employee of the Company, and (ii) is eligible to
receive awards under the 2006 Compensation Plan (or, prior to its approval by
the Company’s shareholders, was eligible to receive awards under the Company’s
1997 Employee Stock Option Plan).

L. “Participant” means a Non-Employee Director who is eligible to defer receipt
of Compensation under Section 1 and who has delivered a completed Deferral
Election Form in accordance with Section 2.

M. “Plan Year” means the calendar year. The first plan year of the Plan, as
amended and restated, begins January 1, 2005.

 

-5-



--------------------------------------------------------------------------------

N. “Plan Year Deferral” means cash or Shares deferred for any Plan Year in
accordance with a Non-Employee Director’s Deferral Election Form.

O. “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and guidance issued thereunder from time to time.

P. “Shares” means either Restricted Stock or Restricted Stock Units granted
under the 2006 Compensation Plan of the Company.

 

9. Dilutions and Other Adjustments.

In the event of any change in the outstanding shares of the Common Stock by
reason of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, reorganization, combination or exchange of shares or other similar
corporate change, then the Board of Directors or the Committee shall determine,
in their sole discretion, that such change equitably requires an adjustment in
the number or kind of shares then held in a Participant’s DSU account, then such
adjustments shall be made and such determination shall be conclusive and binding
for all purposes.

 

10. Miscellaneous Provisions.

A. The Plan shall be administered by the Committee, which shall have the
exclusive right and full discretion to interpret the Plan and make all
determinations necessary or advisable for its administration, including, without
limitation, the authority to remedy ambiguities inconsistencies or omissions.
All determinations by the Committee shall be final and binding on all persons.

B. The Plan shall be an unfunded plan and a Participant’s rights and interest
under the Plan may not be anticipated, mortgaged, assigned or otherwise
encumbered, transferred, or conveyed in advance of actual receipt and any
attempt so to do shall be null and void. No part of the amounts payable shall,
prior to actual payment be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts or judgments of any kind. Any amounts
deferred under the Plan shall remain the assets of the Company until paid in
accordance with the provisions of the Plan, and in the event of the Company’s
insolvency, will be subject to the claims of the Company’s general creditors. In
the event of the Company’s insolvency, a Participant shall be a general creditor
of the Company with respect to his or her claim for benefits hereunder.

C. Each Participant shall have the right to designate, from time to time, a
beneficiary, primary as well as contingent, to receive benefits payable in
accordance with the terms of the Plan. If the HR director has not received a
completed beneficiary designation form during the Participant’s life then the
Participant’s beneficiary under the Plan shall be his or her spouse, if any, and
if none, his or her estate. The delivery of a completed beneficiary designation
form to the HR Director shall replace any prior form.

D. The Company may establish one or more trusts pursuant to one or more trust
agreements between the Company and a trustee named in such agreement, and as
amended from time to time, on such terms as the Company shall determine (the
“Trust”). The Company may transfer

 

-6-



--------------------------------------------------------------------------------

assets to said Trust, as it determines in its sole discretion, for purposes of
providing for the payment of its liabilities under the Plan. The provisions of
the Plan shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Company, the Participants and any creditors of the Company to the assets of the
Trust. To the extent any distributions are made from said Trust to any
Participant for purposes of satisfying any obligation the Company may have under
the Plan that distribution shall reduce the Company’s obligation hereunder.

E. The Plan is intended to comply with Section 409A with respect to those
accounts which are subject to its terms and to such extent shall be administered
in accordance with its terms and that intention; provided that the Company shall
have no obligation to any Participant or his or her beneficiary if there is any
failure to comply with Section 409A or with respect to any liability incurred by
such Participant or any other person as a result of such failure.

F. The Plan is established and shall be construed in accordance with the laws of
the Commonwealth of Massachusetts.

G. The provisions of the Plan shall bind and inure to the benefit of the Company
and its successors and assigns, or any Participant and his or her beneficiaries.

H. Distributions hereunder shall be subject to any applicable tax withholding
and the Company shall have the discretion to withhold cash for such purpose to
the extent available to satisfy any withholding obligation with respect to any
cash or Common Stock distributed under the Plan.

I. If any distribution is to be made to any person who is a minor or is declared
incompetent or to a person the Board of Directors determines in good faith to be
incapable of handling the disposition of such person’s property (which the Board
of Directors shall have no obligation to determine), the Board of Directors may
direct payment to the guardian, legal representative or person having the care
and custody of such person and such payment shall discharge the Company’s
obligations hereunder to the extent of such payment.

Approved by the Teradyne, Inc. Board of Directors May 24, 2006.

Amended by the Teradyne, Inc. Board of Directors on November 4, 2008.

 

-7-